Upon discovering that claimant served as a Councilman for the Town of Camillus in Onondaga County during the period of time he collected unemployment insurance benefits, the Board issued a decision ruling, inter alia, that claimant was ineligible to receive benefits because he was not totally unemployed. Claimant concedes that he served as Councilman during the period at issue but asserts that the Board’s decision is not supported by substantial evidence because, inter alia, his service as Councilman did not constitute employment. Inasmuch as the evidence is undisputed that claimant received an annual salary for his work as Councilman, performed a variety of duties in that capacity and was subject to inquiries by his constituents, we reject claimant’s contentions and find that the Board’s decision is supported by substantial evidence (see, Matter of Salisbury [Catherwood], 27 AD2d 587).
Crew III, J. P., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.